Exhibit COST PLUS REJECTS PIER 1’S UNSOLICITED PROPOSAL OAKLAND, Calif. – June 16, 2008 – Cost Plus, Inc. (NASDAQ: CPWM) today announced that its Board of Directors has unanimously rejected the Pier 1 Imports, Inc. (NYSE: PIR) unsolicited stock-for-stock merger proposal it received on June 6, After careful consideration of Pier 1’s highly conditional proposal, and in consultation with its legal and financial advisors, Cost Plus’ Board of Directors has unanimously determined that Pier 1’s proposal is not in the best interests of Cost Plus and its shareholders. The Board’s response to the proposal was communicated to Pier 1 in the following letter: June 16, 2008 Mr.
